Duckworth, Chief Justice.
Counts 1 and 2 of the petition as amended alleged a claim of $3,042.81, plus attorney’s fees of $1,500 and other expenses of litigation, and each count prayed for a judgment for these identical amounts, which were based upon identical grounds. The counts differ only in the prayer for special liens on the property therein described, that is, statutory as to count 1 and equitable as to count 2, to secure the payment of the judgments thus sought. In one and the same judgment the court sustained the demurrers to count 1 and dismissed it, thus adjudicating that petitioner’s claim for which judgment was prayed was without merit; then overruled the general demurrers to count 2, thereby adjudicating that the identical claim was meritorious. The exception here is to the judgment overruling the demurrers to count 2, and there is no exception to the ruling sustaining the demurrer to count 1. Thus is presented a judgment that is palpably self-contradictory. The ruling on count 1 demanded a judgment *488sustaining the demurrers to count 2, but it is obvious that both the trial judge and the parties misconstrued the judgment. It is therefore ordered that the judgment be reversed and set aside in its entirety, and that rulings1 be made upon the demurrers to both counts without prejudice, by this utterly void judgment.
Argued November 13, 1961-
Decided January 4, 1962.
Adams, O’Neal, Steele <& Thornton, Jerome L. Kaplan, for plaintiff in error.
Martin, Snow, Grant ■& Napier, George C. Grant, contra.

Judgment reversed with direction.


All the Justices concur.